*414Opinión concurrente del
Juez Asociado Señor Negrón Gar-cía,
a la cual se une el Juez Asociado Señor Hernández Denton.
I
Durante varios años la Undécima Asamblea Legislativa (1988-1992) violó la Ley de Ética Gubernamental, Ley Núm. 12 de 24 de julio de 1985 (3 L.P.R. A. sec. 1801 et seq).
En un claro ejercicio abusivo y arbitrario de poder, rei-teradamente se negaron a aprobar la reglamentación nece-saria para hacer viable la presentación de sus informes financieros ante el Director Ejecutivo de la Oficina de Ética Gubernamental, aun cuando éste envió su propuesta de reglamento a cada cámara en varias ocasiones. 3 L.P.R.A. secs. 1814(j) y 1833. Como resultado, sus miembros no cumplieron con el mandato legal autoimpuesto de rendir los informes financieros individuales al Director Ejecutivo.
Es un hecho no contradicho que institucionalmente nunca mostraron un interés serio en hacerlo. A la postre, esa omisión fue la única causa por la cual el Director Eje-cutivo no pudo recibir ni evaluar los informes para consta-tar que estuvieran completos y determinar que eran finales. Ello impidió que se convirtieran en documentos pú-blicos conforme los términos expresos del estatuto, y por ende, accesibles de inmediato a El Vocero de Puerto Rico. 3 L.P.R.A. sec. 1840d.
HH H-1
Contra esa inexcusable tardanza e ilegalidad, el 20 de mayo de 1992 comenzó en este Foro el peregrinaje judicial de El Vocero de Puerto Rico en búsqueda de un decreto que *415obligara a los legisladores a cumplir con la ley. Al fin, pre-valeció la justicia en el Tribunal Superior, Sala de San Juan (Hon. Ángel G. Hermida, Juez), quien les ordenó que remitieran directamente a El Vocero de Puerto Rico los in-formes financieros correspondientes a los años 1991-1992.
Ahora los legisladores, si bien reconocen ese deber —y claro está, que lo incumplieron— insisten en negarle a El Vocero de Puerto Rico acceso pronto y directo. Acomodati-ciamente invocan una de las disposiciones de la Ley de Ética Gubernamental del Estado Libre Asociado de Puerto Rico que ayer violaron impunemente, a saber, que hasta que el Director Ejecutivo no los examine, no pueden ser públicos. No tienen razón.
En situaciones como ésta, los tribunales aplican las doc-trinas de estoppel y abuso del derecho. En el fondo, ambas parten de la premisa de que un sistema de justicia, que se respete a sí mismo, está enmarcado en principios éticos generales y válidos, tales como la verdad y la buena fe. Se trata de presupuestos mínimos sobrentendidos en el es-quema constitucional de la vida democrática, inspirados en la igualdad de todos ante la ley.
Estoppel significa etimológicamente estorbo, impedi-mento, obstáculo, detención. Int. General Electric v. Concrete Builders, 104 D.P.R. 871, 878 (1976). Por su parte, la doctrina de abuso del derecho propugna que "los derechos deben ejecutarse conforme a las exigencias de la buena fe, y de que la ley no ampara el abuso del derecho o su ejerci-cio antisocial”. Soriano Tavárez v. Rivera Anaya, 108 D.P.R. 663, 667-668 (1979).
Las ramificaciones de estos postulados se extienden a casos de orden privado y público. “[Pjersiguen una finali-dad idéntica, a saber: impedir que el texto de la ley sea utilizado para amparar actos contrarios a la realización de la justicia', que frente al contenido ético y al espíritu obje-tivo de la norma legal no prevalezcan las maniobras ten-*416dentes a lograr un resultado distinto al perseguido por ella.” (Énfasis suplido.) Soriano v. Rivera Anaya, supra, pág. 673.
HH HH I — I
El remedio diseñado por el ilustrado tribunal hace cum-plida justicia. Está a tono con las peculiaridades del caso, urgencia, legitimación activa de El Vocero de Puerto Rico y su derecho de acceso a esa información. Soto v. Srio. de Justicia, 112 D.P.R. 477 (1982). Nada impide que los legis-ladores acaten la ley, presenten sus informes al Director Ejecutivo y, simultáneamente, en cumplimiento de nuestra sentencia, remitan copias a El Vocero de Puerto Rico.
Acoger las interpretaciones restrictivas que nos propo-nen los legisladores es coartar y demorar una vez más el acceso a la prensa. ¿Hasta cuándo? Ningún legislador está exento de la norma que prohíbe el abuso del derecho.
La expedición del auto de revisión es contraria al espí-ritu y a los rectos propósitos que animaron la Ley de Ética Gubernamental. Por estas razones, concurrimos con la sentencia de hoy.